DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/17/22 has been entered.
 
Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 4, 11, 13 – 17, 20, 21 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over MacInnis et al. (US Publication Number 2007/0030276, “MacInnis”) in view of Hostetter et al. (US Publication Number 2019/0179932, hereinafter “Hostetter”) further in view of Calderon et al. (US Publication Number 2003/0225991, hereinafter “Calderon”).
4.	As per claims 1, 13 and 21, MacInnis teaches a system, memory and method of operating a system comprising a first component and a second component, the method comprising performing a first data transfer from the first component to the second component by direct memory access control circuit, wherein the first data transfer is performed on a channel of a direct memory access control circuit (1644, figure 40), the first data transfer on the channel being parameterized by a plurality of parameters of a first record of a linked list of records stored in a memory (linked list dma engine buffer for dma operations, paragraph 655).
MacInnis does not explicitly disclose wherein the plurality of parameters of each record comprising a transfer start condition of the associated data transfer and a transfer end event of a respective data transfer.
	However, Hostetter teaches the plurality of parameters of each record comprising a transfer start condition of the data transfer and a transfer end event of the data transfer (figure 4, paragraphs 18 and 50, in the linked list item the start and end of each even/transfer which is represented by the version also has an associated timeframe such that each entry in the linked list has the same parameters for it).
	MacInnis and Hostetter are analogous art because they are from the same field of endeavor of handling data transfers.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of MacInnis and Hostetter before him or her, to modify the data transfer of MacInnis to include the teachings of Hostetter because timing impact of the linked lists.	
One of ordinary skill would be motivated to make such modification in order to enhance data integrity in a linked list system (paragraphs 2 and 3).  Therefore, it would have been obvious to combine Hostetter with MacInnis to obtain the invention as specified in the instant claims.
MacInnis/Hostetter does not explicitly disclose plurality of parameters of each record of the plurality of records start condition that determines when to begin the its respective transfer and a transfer end event generated at an end of its respective data transfer. 
However, Calderon discloses plurality of parameters of each record of the plurality of records start condition that determines when to begin the its respective transfer and a transfer end event generated at an end of its respective data transfer (paragraphs 35 – 37, the plurality of data transfers 621…627 in a linked list structure where each has a start bit 640 and end bit 641 along with additional parameters in 642).
MacInnis/Hostetter and Calderon are analogous art because they are from the same field of endeavor data transfer handling.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of MacInnis/Hostetter and Calderon before him or her, to modify the data transfer codes of MacInnis/Hostetter to include the teachings of Calderon because it would enhance error handling.
One of ordinary skill would be motivated to make such modification in order to enhance data transfer integrity (paragraph 2) Therefore, it would have been obvious to combine Calderon with MacInnis/Hostetter to obtain the invention as specified in the instant claims.
5.	MacInnis modified by the teachings of Hostetter/Calderon as seen in claim 1 above, as per claims 2 and 14, Hostetter teaches a system and memory, wherein, for each record, the parameters comprise an indication of a client of the associated data transfer (paragraph 30).
6.	MacInnis modified by the teachings of Hostetter/Calderon as seen in claim 1 above, as per claims 3 and 15, Hostetter teaches a system and memory, wherein the transfer start condition is at least partly determined by the client of the associated data transfer (client computing devise for the associated data transfer, paragraph 30).
7.	MacInnis modified by the teachings of Hostetter/Calderon as seen in claim 1 above, as per claims 4 and 16, Hostetter teaches a system and memory, wherein, for each record, the parameters comprise an identification of a transfer start signal (starting element, paragraph 18), the transfer start condition being at least partly determined by the transfer start signal (paragraph 36).
8.	MacInnis modified by the teachings of Hostetter/Calderon as seen in claim 1 above, as per claims 11 and 20, Hostetter teaches a system and memory, wherein, for each record, the parameters comprise an indication that the data transfer is a transfer of a piece of data, of a plurality of data, of a data block, or of a plurality of data blocks (paragraph 18 figure 4, the parameter details at least that the parameter of source transfer data).
9.	MacInnis modified by the teachings of Hostetter/Calderon as seen in claim 1 above, as per claim 25, Hostetter teaches a system, wherein the associated data transfer for each record begins after the transfer start condition for the associated data transfer has been fulfilled and the associated data transfer for each record terminates before or at the time of transfer end event (paragraph 36, figure 4).
Allowable Subject Matter
10.	Claims 5 – 10, 12, 18, 19, 22 – 24 and 26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
11.	Applicant’s arguments with respect to claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument in light of Calderon.

Conclusion
12.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. LAM teaches in paragraph 425 linked list series of data transfers with a start of packet and end of packet for each transfer.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AURANGZEB HASSAN whose telephone number is (571)272-8625.  The examiner can normally be reached on 7 AM to 3 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Henry Tsai can be reached on 571-272-4176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






AH


/HENRY TSAI/Supervisory Patent Examiner, Art Unit 2184